Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The following is an examiner’s statement of reasons for allowance: The present invention discloses techniques for using a central computing system to facilitate authenticating computing system requests across tenants of a multi-tenant database system.  Each independent claim identifies the uniquely distinct features, “performing a lookup in a registry to obtain a public key of the first tenant, the registry including metadata corresponding to the plurality of tenants, the metadata of the registry indicating, for each of the tenants, a public key and trust group memberships; facilitating, using the public key of the first tenant, authentication of the tenant request; verifying, using the registry, that the first tenant is a member of the particular trust group; and verifying, using the registry, that the first tenant is authorized to access the data or application to which the first tenant requests access; selecting a member of the particular trust group that can provide access to the data or application, the selected member of the particular trust group being a second tenant of the plurality of tenants; and forwarding the tenant request to a computing system of the second tenant.” As it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 3-8, 10-15, 17-20 are allowed.
US 20090282045 Hsieh et al teaches, “A computer readable storage medium comprises executable instructions to establish a trust hierarchy between tenants of a multi-tenant database. Data access rights for the trust hierarchy are specified, the data access rights defined by the tenants of the multi-tenant database.” Hsieh fails to teach the underlined limitations above.
US 20150074408 Oberheide et al teaches, “A system and method for distributing key pair credentials that includes receiving a public key message at a key master service, wherein the public key message originates from a first client application; associating a key identifier with the public key.” Oberheide fails to teach the underlined limitations above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Israr Javed whose telephone number is (571)270-0332.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Lynn Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Mirza Israr Javed/Examiner, Art Unit 2437                    



/MATTHEW SMITHERS/Primary Examiner, Art Unit 2437